Exhibit 21.1 LISTING OF SUBSIDIARIES OF GENERAC HOLDINGS INC. Generac Holdings Inc. Subsidiaries (all 100% owned) Subsidiaries of the Registrant State or Other Jurisdiction of Incorporation Generac Power Systems, Inc. Wisconsin, U.S Generac Mobile Products, LLC Wisconsin, U.S Warehouse Development Group LLC Wisconsin, U.S. Generac Acquisition Corp. Delaware, U.S MAC, Inc. Delaware, U.S CHP Holdings, Inc. Delaware, U.S. Country Home Products, Inc. Delaware, U.S. Powermate, LLC Delaware, U.S MAC Holdings, LLC North Dakota, U.S Route 22A & 1 Main LLC Vermont, U.S. Generac Holdings UK Ltd United Kingdom Generac Global UK Limited United Kingdom Ottomotores Nominees Ltd. United Kingdom Generac Mobile Products UK United Kingdom Ottomotores S.A de C.V. (Mexico) Mexico Ottomotores Comercializadora S.A. de C.V. (Mexico) Mexico Mexico Generac Brasil Ltda (Brazil) Brazil Generac Mobile Products S.r.l Italy Generac Holdings Italy S.r.l Italy
